Third District Court of Appeal
                                State of Florida

                        Opinion filed December 1, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1320
                        Lower Tribunal No. 20-11010
                           ________________


                   Human Rights Defense Center,
                                   Appellant,

                                      vs.

         Armor Correctional Health Services, Inc., etc.,
                                   Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     SPN Law, LLC, and Sabarish P. Neelakanta, and Yvette Farnsworth
(West Palm Beach), for appellant.

      Mark Migdal & Hayden, and Etan Mark, and Jordan S. Nadel, for
appellee.

     Stroock & Stroock & Lavan LLP, and Brian C. Frontino, and Kingsley
C. Nwamah, for First Amendment Foundation and Southern Poverty Law
Center; ACLU Foundation of Florida, and Benjamin J. Stevenson
(Pensacola), and Daniel Tilley, for American Civil Liberties Union of Florida,
as amici curiae.
Before SCALES, HENDON, and MILLER, JJ.

      PER CURIAM.

      Appellant, Human Rights Defense Center (“HRDC”), appeals an order

dismissing its petition for a writ of mandamus seeking the compelled

disclosure of public records in the possession of appellee, Armor

Correctional Health Services, Inc. Observing the right to access public

records is of a constitutional magnitude, disclosure of public records is not a

discretionary act, and those in custody of public records must permit records

“to be inspected and copied by any person desiring to do so, at any

reasonable time, under reasonable conditions,” we conclude HRDC properly

alleged a violation of Florida’s Public Records Act. § 119.07(1)(a), Fla. Stat.

(2021); see Art. I, § 24(a), Fla. Const.; Promenade D’Iberville, LLC v. Sundy,

145 So. 3d 980, 983 (Fla. 1st DCA 2014). Accordingly, resolution of such

disputed issues as notice and compliance must be litigated in an evidentiary

setting. See Clay Cnty. Educ. Ass’n v. Clay Cnty. Sch. Bd., 144 So. 3d 708,

710 (Fla. 1st DCA 2014) (reversing and remanding dismissal of mandamus

petition for an evidentiary hearing to resolve disputed issues of fact); Grace

v. Jenne, 855 So. 2d 262, 263 (Fla. 4th DCA 2003) (“After the sheriff denied

appellant’s request for public records, appellant filed this action under

section 119.11, Florida Statutes (2001), asking the trial court to determine



                                      2
whether the sheriff properly refused to produce the records. We reverse the

order dismissing appellant’s complaint. Although the sheriff may ultimately

not be able to retrieve these records, because of their age or another reason,

the order in this case, entered without an evidentiary hearing, was

premature.”); Puls v. City of Port St. Lucie, 678 So. 2d 514, 514 (Fla. 4th

DCA 1996) (“We remand for an evidentiary hearing on the issue of whether,

under the facts of this case, there was an unlawful refusal of access to the

records within the meaning of section 119.12(1), Florida Statutes (1995).”).

We reverse and remand for further proceedings consistent herewith.

      Reversed and remanded.




                                      3